Citation Nr: 1548938	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-23 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disorder.

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a cervical spine disorder.

4.  Entitlement to service connection for a left arm disorder with shooting pain, numbness, and nerve damage, to include as secondary to a cervical spine disorder.

5.  Entitlement to service connection for chest pain, to include as secondary to a cervical spine disorder.

6.  Entitlement to a compensable rating for bilateral onychomycosis of the toenails with bilateral Athlete's foot.

(The issues of entitlement to service connection for a bilateral foot disorder and bilateral hammer toes will be the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2007 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of this hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  He also waived AOJ consideration of the evidence added to the record since the AOJ last adjudicated the issues on appeal.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, herniated nucleus pulposus and foraminal stenosis of the cervical spine is causally related to his active duty service.

2.  Resolving all doubt in favor of the Veteran, headaches are causally related to his service-connected cervical spine disorder.

3.  Resolving all doubt in favor of the Veteran, type II acromion with acromioclavicular osteoarthritis and impingement syndrome of the left shoulder is causally related to his service-connected cervical spine disorder.

4. Resolving all doubt in favor of the Veteran, cervical radiculopathy of the left upper extremity is causally related to his service-connected cervical spine disorder.

5.  Resolving all doubt in favor of the Veteran, left-sided chest pain is causally related to his service-connected cervical spine disorder.

6.  For the entire appeal period, the Veteran's bilateral onychomycosis of the toenails with bilateral Athlete's foot is manifested by thick, discolored toenails and itching, peeling and a burning sensation of the skin, and is treated with antifungal medication, involves less than five percent of the entire body or of exposed areas affected, and does not require systemic therapy.



CONCLUSIONS OF LAW

1.  The criteria for service connection for herniated nucleus pulposus and foraminal stenosis of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

2.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for type II acromion with acromioclavicular osteoarthritis and impingement syndrome of the left shoulder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for cervical radiculopathy of the left upper extremity are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for left-sided chest pain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for a compensable rating for bilateral onychomycosis of the toenails with bilateral Athlete's foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7899-7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant all of the Veteran's service connection claims herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

As relevant to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a February 2007 letter, sent prior to the decision issued in April 2007, advised the Veteran of the evidence and information necessary to substantiate such claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In conjunction with his increased rating claim on appeal, the Veteran was afforded VA examinations in March 2007 and June 2012.  Neither the Veteran nor his representative has alleged that either examination is inadequate for rating purposes.  Moreover, the Board finds that such examinations are adequate in order to evaluate the Veteran's service-connected bilateral onychomycosis of the toenails with bilateral Athlete's foot as they included an interview with the Veteran, a review of VA treatment records, and a full physical examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his disability has increased in severity since the June 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Additionally, as will be described in detail below, there is additional medical evidence dated through May 2015 that adequately addresses the nature and severity of the Veteran's bilateral onychomycosis of the toenails with bilateral Athlete's foot since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2015 hearing, the undersigned identified the issues on appeal. Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral onychomycosis of the toenails with bilateral Athlete's foot was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Additionally, the Veteran submitted additional treatment records in support of his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that the hearing discussion did not raise the possibility that there is outstanding evidence necessary for a fair adjudication of the claim, outside of the private treatment records submitted by the Veteran.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

 Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board will first address the Veteran's cervical spine disorder claim, and then will discuss the remainder of his service connection claims together.

In the instant case, service treatment records reflect complaints of neck and back pain.  In particular, in September 1996, the Veteran was treated for neck pain, and he reported a history of left arm numbness for years but with increasing severity in the past 8 months, accompanied by left shoulder/neck pain.  The assessment was compressive neuropathy, probably cervical spine.  In October 1996, the Veteran was evaluated for mid back pain, which he had had for the past three months, with pain that radiated to his chest.  A cervical spine X-ray was normal.  He sought treatment again in November 1996 for back pain moving into his chest.  In December 1996, he reported a 3-4 month history of left mid scapular pain with shooting pain into the left arm; a cervical spine X-ray was normal and the impression was resolved scapular pain.  On a November 1999 Report of Medical History, the Veteran also reported a history of upper left back pain, on and off, for about a year.

After service, a February 2008 private treatment note reflects treatment for neck pain.  In May 2010, the Veteran was diagnosed with herniated discs of the cervical spine.

During an April 2011 VA examination, the Veteran was diagnosed with cervical disc disease with radiculopathy.  The VA examiner concluded that the Veteran's cervical spine disorder was not related to his neck and back pain while in service, as he found that his in-service complaints had resolved.  The examiner based his opinion on his determination that the Veteran did not receive ongoing treatment for neck problems on active duty, in-service cervical spine X-rays were normal, and there was no post-service treatment immediately following service separation.  He noted that the Veteran was not diagnosed with cervical disc disease until 2010.

In June 2015, the Veteran submitted a private medical examination report from an orthopedic surgeon who recounted the Veteran's in-service and post-service medical history in detail, and conducted a full examination of the Veteran, rendering a diagnosis of herniated nucleus pulposus and foraminal stenosis of the cervical spine.  The examiner also concluded that the Veteran had herniated discs of the cervical spine while in service, which he supported by outlining the Veteran's in-service and post-service medical history, finding that due to the nature of the Veteran's in-service work, his in-service complaints of neck pain, and the extent of his cervical spine disorder presently, such had its onset in service.

In making such a finding, the examiner considered the physical demands placed on the Veteran while he was in service, to include performing 5 to 25 mile rucksack marches with an minimum load of 45 pounds at least once a month for the duration of his 11 years in service, as well as handling heavy radio equipment, weighing over 50 pounds, and twisting and stooping in cramped spaces to install, test, and maintain such equipment on a routine basis in fulfilling the duties required by his military occupational specialty.

The examiner explained that, in the years immediately following service, the Veteran was doing office work and did not have occasion to seek medical treatment concerning his cervical spine, but that after he began working for the post-office, he experienced an exacerbation of his in-service injuries, with his symptomatology progressively increasing since that time.  The examiner noted the Veteran's in-service treatment for cervical spine pain.  Based on the Veteran's medical history and pathology shown on the 2010 cervical spine MRI, the examiner opined that the pathology should have been suspected much earlier, as such was reflective of increased symptomatology.  Thus, in light of the Veteran's in-service and post-service medical history, the examiner concluded that the Veteran had herniated discs of the cervical spine while in service.

Regarding the opinions offered in this case, both were made by medical professionals familiar with the Veteran's in-service and post-service history, and included a rationale for the opinion.  As such, they are both probative evidence as to whether the Veteran's cervical spine disorder, diagnosed as herniated nucleus pulposus and foraminal stenosis of the cervical spine, is related to his military service.  Consequently, the evidence is in relative equipoise on such question.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for herniated nucleus pulposus and foraminal stenosis of the cervical spine is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Turning to the remainder of the Veteran's service connection claims-headaches, a left shoulder, a left arm disorder, and chest pain-the Board finds that service connection is also warranted for these disorders, which he claims are secondary to his now service-connected cervical spine disorder.

As an initial matter, the Board finds that the Veteran has been diagnosed with headaches, type II acromion with acromioclavicular osteoarthritis and impingement syndrome of the left shoulder, cervical radiculopathy of the left upper extremity, and left-sided chest pain. 

As relevant to whether such diagnosed disorders are related to the Veteran's now service-connected cervical spine disability, the Board relies on a November 2010 private treatment record, showing that the Veteran reported constant neck pain, left-sided headaches, and tingling in the left upper extremity, upper left forearm, and the fingers of the left hand.  He also complained of left thoracic pain and left anterior chest wall pain.  The physician opined that the Veteran's herniated discs of the cervical spine were contributing to his left-sided headaches as they caused nerve impingement to the cervical spine, thereby causing numbness and tingling and pain in the left upper extremity, into the left shoulder down to the hand, as well as left-sided chest pain.

Additionally, such secondary conditions were linked to the Veteran's cervical spine disorder by the April 2011 VA examiner.  In particular, the examiner specifically diagnosed cervical radiculopathy, with symptomatology affecting the left upper extremity, and attributed the  Veteran's headaches, chest pain, and left shoulder condition to his cervical spine degenerative disease and herniated discs.   

The Board also finds that such conclusion is supported by the other medical evidence as well.  In this regard, the Board notes that, like the cervical spine complaints documented in the Veteran's service treatment records, he also complained of headaches, shoulder pain, shooting pain down his arm, and chest pain while in service.  In particular, he reported numbness in his left arm in December 1995; headaches in July 1996, left scapula pain in October 1996; occasional episodes of shooting pain in the left arm in December 1996; and, numbness and tingling in the extremities in April 1999.  As previously mentioned, a September 1996 service treatment record reflects a complaint of neck pain with reported left arm numbness for years but with increasing severity in the past 8 months, accompanied by left shoulder/neck pain.  The assessment was compressive neuropathy, probably cervical spine.

Consequently, the Board finds that service connection for headaches, type II acromion with acromioclavicular osteoarthritis and impingement syndrome of the left shoulder, cervical radiculopathy of the left upper extremity, and left-sided chest pain as secondary to his now service-connected herniated nucleus pulposus and foraminal stenosis of the cervical spine.  

In granting the Veteran's service connection claims, the Board has considered his testimony before the undersigned in June 2015, which the Board finds credible, and has resolved any reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

After considering the evidence of record in a light most favorable to the Veteran, for the reasons stated below, the Board finds that an initial compensable rating for bilateral onychomycosis of the toenails with bilateral Athlete's foot is not warranted.  

The Veteran's service-connected bilateral onychomycosis of the toenails with bilateral Athlete's foot is rated under Diagnostic Code 7899-7813 at a noncompensable level (zero percent rating).  38 C.F.R. § 4.118, Diagnostic Code 7813.  In this regard, as will be discussed further below, such diagnostic code provides that dermatophytosis is to be rated based on the predominant disability and the RO determined that the Veteran's disorder was most appropriately rated as analogous to dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.20. 

Specifically, 38 C.F.R. § 4.118, Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  Here, the clinical record reflects that the Veteran's bilateral onychomycosis of the toenails with bilateral Athlete's foot is most appropriately evaluated as dermatitis under Diagnostic Code 7806 as there is no evidence or allegation that the disability involves any area on the body other than the feet, or that there are resulting scars.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

In March 2007, the Veteran underwent a VA examination for his feet.  The clinician rendered a diagnosis of onychomycosis, which had been intermittent with remissions since its onset, with a fair response to treatment, consisting of Lamisil tables for four weeks, foot cream, and Motrin.  Thickened toenails were noted, along with symptoms of pain and swelling with significant effects on the Veteran's occupation.  There was no evidence of active Athlete's foot.

Private treatment records include a June 2007 note indicating oral antifungal medication and improvement of toenail discoloration, less pain concerning his toenails and an improvement in the foot skin.  The Veteran was diagnosed with resolving tinea pedis and onychomycosis.  He was prescribed Naftin cream and oral Lamisil.

In September 2011, the Veteran sought treatment for his toenails which were discolored.  Toenail pathology testing showed no fungal elements.

During a June 2012 VA examination, the Veteran noted Lamisil treatment 3-4 years earlier and that he had not taken anything for his toenails since then.  He also stated he had not used anti fungus cream for the past two years.  There was no active Athlete's foot; mild to moderate onychomycosis of all of the toenails bilaterally was noted, with the toenails described as dark in color and thick.  The physician indicated there was no significant effect on the Veteran's usual occupation or activities of daily living.

VA treatment records dated through October 2014 are negative for treatment  regarding onychomycosis or Athlete's foot.

A May 2015 private treatment note shows thickened, discolored, painful toenails and a rash between the toes on both of the Veteran's feet, which was erythematous, pruritic, scaly, dry, intertriginous, and crusted.  The Veteran was diagnosed with onychomycosis and Athlete's foot, and prescribed a topical skin treatment.

During the June 2015 Board hearing, the Veteran testified that his toenails are discolored, and are too thick to be trimmed by regular toenail clippers, and that he experiences cracking and splitting of the skin between his toes.  He added that he now only has Athlete's foot on his right foot.  

On review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected bilateral onychomycosis with bilateral Athlete's foot is productive of criteria warranting a compensable rating.  As an initial matter, the Board notes that none of the statements given by the Veteran or medical evidence of record indicate that the Veteran's skin condition is located anywhere other than his feet or that he required systemic therapy such as corticosteroids or other immunosuppressive drugs.  Furthermore, the Board finds that, while the Veteran has competently and credibly described symptoms such as itching, burning, and peeling of the skin, and painful, thick, discolored toenails, the evidence does not show that there is involvement of at least five percent of the entire body or that any exposed areas are affected.  

Additionally, the Veteran's treatment during any 12 month period during the appeal period has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and the clinical records on file do not reflect that intermittent systemic therapy is required.  The Veteran has only reported, and the record only reflects, a use of topical medications and oral antifungals to treat onychomycosis and Athlete's foot of the bilateral feet.  Such treatment does not qualify as "systemic therapy" because systemic therapy involves treatment via oral or intramuscular delivery.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896.  In light of such definitions, it is clear that systemic therapy requires the use of medications, in this case, such must either be corticosteroids or immunosuppressive drugs, that treat the body as a whole.  The Veteran's treatment is for the feet only.  Therefore, the Board finds that such does not qualify as systemic therapy and a compensable rating is not warranted on this basis.

Additionally, in reaching this determination, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected skin and toenail disability and notes that such lay testimony is competent to describe certain symptoms associated with this disability, to include the aforementioned itching, and burning of the skin, and the thick, painful toenails.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his onychomycosis and Athlete's foot.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected onychomycosis and Athlete's foot.

The Board notes that the Veteran has alleged he should be separately rated for his onychomycosis and Athlete's foot.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed. See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R § 4.14.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected his onychomycosis and Athlete's foot; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral onychomycosis and Athlete's foot with the established criteria found in the rating schedule and finds such to be adequate.  Here, the very symptoms and treatment that the Veteran describes and the findings made by the various medical professionals, such as the amount of area involved and the medications needed to control the disability, are contemplated by the criteria found in the rating schedule for his disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, as noted during the June 2012 VA examination, the Veteran reported part-time employment.  Furthermore, the evidence of record does not show, and the Veteran does not contend, that his bilateral onychomycosis and Athlete's foot render him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Therefore, the Board finds that a compensable rating for bilateral onychomycosis and Athlete's foot is not warranted.  In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

Service connection for herniated nucleus pulposus and foraminal stenosis of the cervical spine is granted.

Service connection for headaches is granted.

Service connection for type II acromion with acromioclavicular osteoarthritis and impingement syndrome of the left shoulder is granted.

Service connection for cervical radiculopathy of the left upper extremity is granted.

Service connection for left-sided chest pain is granted.

A compensable rating for onychomycosis and Athlete's foot is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


